DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 29 June 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 10,287,794 to Neighbours.
Regarding claim 1, Neighbours teaches in Figure 4A, a tower climbing system (3) [machine (Column 9, Lines 39-40)], comprising: an upper climber (14) [collar (Column 11, Line 17)] comprising a first frame (4b) [higher assembly (Column 11, Line 15)] to surround a tower (1C) [see how in Figure 5, the collar 4 surrounds the tower in a doughnut shape (Column 11, Lines 35-36)] and a first latching mechanism (11) [feet (Column 11, Lines 15-19)] to latch onto projections (12) [slot (Column 10, Lines 60-62)] from a lateral surface of the tower (1C); a lower climber (4) [collar assembly (Column 9, Line 45)] comprising a second frame (4a) 
Regarding claim 2, Neighbours teaches in Figure 11, the upper and lower climbers further comprise respective sets of horizontal load-bearing rollers (92) (Column 16, Lines 33-35) to rollably engage a lateral surface of the tower.
Regarding claim 3, Neighbours teaches in Figure 11, the horizontal load-bearing rollers (92) of the upper and lower climbers are movable (Column 16, Lines 36-47) radially relative to the tower so as to accommodate a varying diameter of the tower (Column 16, Lines 36-47).
Regarding claim 4, Neighbours teaches in Figure 11, the horizontal load-bearing rollers (92) are movable radially by respective associated horizontal hydraulic cylinders (Column 3, Lines 28-31).
Regarding claim 8, Neighbours teaches in Figure 4A, the lifting mechanism (8) comprises a plurality of hydraulic cylinders (Column 12, Lines 48-51) connected between the upper (4b) and lower (4a) climbers.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 10,287,794 to Neighbours in view of US Patent # 8,601,748 to Delago.
Regarding claim 5, Neighbours teaches in Figure 4A, a tower climbing system with first and second latching mechanisms (11) oriented horizontally but does not teach the first latching mechanism is oriented perpendicularly to the second latching mechanism. However, Delago teaches in Figure 4, a tower climbing system (118) [crawling device (Column 4, Lines 2-3)] with first and second latching mechanisms (157) [tension strap members (Column 6, Line 21)] of upper and lower climbers (156) [crawling devices (Column 6, Lines 15-16)], wherein Figure 5 shows a first latching mechanism (156) is oriented perpendicularly to a second latching mechanism (158). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient the first and second latching mechanisms perpendicular in order to latch onto the tower around all sides to balance the load.

Regarding claim 7, Neighbours in view of Delago teach a tower climbing system. Furthermore, Neighbours teaches in Figure 4A, the latches (11) each comprise a horizontal surface to be seated on one of the projections (12) and lateral surfaces to restrict lateral motion of the latch (11) relative to the projection (12). Note: Neighbours does not specifically recite “seated on the projection” or “restrict lateral motion”. However, these limitations are a functional recitation of the horizontal and vertical surfaces in which Neighbours has such claimed surfaces and is capable of performing the task.
Regarding claim 9, Neighbours teaches a tower climbing system with a lifting mechanism but is silent about the travel of the lifting mechanism. However, Delago teaches a travel height of 10-20 meters [approximately 65 feet] (Columns 4-5, Lines 61-1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a travel height of at least sixty feet in order to erect a wind turbine tower of sufficient height.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 10,287,794 to Neighbours in view of US Patent # 10,392,083 to Van Aalst.
Regarding claim 11, Neighbours teaches a tower climbing system with a crane but does not teach it has a boom with associated luffing cylinder and stabilizer and a winch 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635